     Case 2:19-cv-08583-VAP-FFM Document 16 Filed 12/17/19 Page 1 of 4 Page ID #:62




 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      STEVEN R. WELK
 4    Assistant United States Attorney
      Chief, Asset Forfeiture Section
 5    BRENT A. WHITTLESEY (Cal. Bar No. 73493)
      Assistant United States Attorney
 6    Asset Forfeiture Section
            Federal Courthouse, 14th Floor
 7          312 North Spring Street
            Los Angeles, California 90012
 8          Telephone: (213) 894-5421
            Facsimile: (213) 894-0142
 9          E-mail: brent.whittlesey@usdoj.gov
10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
12                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                 WESTERN DIVISION
15    UNITED STATES OF AMERICA,                No. 2:19-CV-08583-VAP (FFMx)
16               Plaintiff,                    STIPULATED REQUEST TO STAY
                                               CIVIL FORFEITURE CASE PENDING
17                      v.                     RELATED FEDERAL CRIMINAL
                                               PROSECUTION
18    $3,430,286.72 IN BANK FUNDS,
                                               [PROPOSED] ORDER THEREON
19               Defendant.                    LODGED UNDER SEPARATE COVER
20
      DARIN FLASHBERG and
21    LEANNE FLASHBERG,
22
                 Claimants.
23
24
25
26
27
28
     Case 2:19-cv-08583-VAP-FFM Document 16 Filed 12/17/19 Page 2 of 4 Page ID #:63




 1          Plaintiff United States of America (the “government”) and claimants Darin and
 2    Leanne Flashberg (“claimants”), by the signatures of their attorneys hereunder, hereby
 3    stipulate and request that this civil forfeiture case be stayed pending the conclusion of a
 4    related federal criminal prosecution. The government represents that the criminal
 5    prosecution and the instant civil forfeiture litigation arise out of the same facts and will
 6    involve many of the same issues of fact and law, and judicial economy will be served by
 7    staying this action.
 8          Pursuant to the mandatory stay provision, 18 U.S.C. § 981(g):
 9          Upon motion of the government, the Court shall stay the civil forfeiture
10    proceeding if the Court determines that civil discovery will adversely affect the ability of
11    the Government to conduct a related criminal investigation or the prosecution of a
12    related criminal case. See 18 U.S.C. § 981(g)(1).
13          Upon motion of a claimant, the Court shall stay the civil forfeiture proceeding
14    with respect to that claimant if the Court determines that –
15                   a.      the claimant is the subject of a related criminal investigation or case;
16                   b.      the claimant has standing to assert a claim in the civil forfeiture
17    proceeding; and
18                   c.      continuation of the forfeiture proceeding will burden the right of the
19    claimant against self-incrimination in the related investigation or case. See 18 U.S.C.
20    § 981(g)(2).
21          In addition, district courts are empowered to issue a stay of a civil case pending
22    the outcome of criminal proceedings pursuant to the court’s inherent power to control its
23    docket and calendar. See Mediterranean Enterprises v. Ssangyong Corp., 708 F.2d 1458,
24    1465 (9th Cir. 1983). See also Landis v. North American Co., 299 U.S. 248, 254 (1936)
25    (district court’s “power to stay proceedings is incidental to the power inherent in every
26    court to control the disposition of the causes on its docket with economy of time and
27    effort for itself, for counsel, and for litigants”); Wallace v. Kato, 549 U.S. 384, 393-94
28    (2007) (“it is within the power of the district court, and in accord with common practice,
                                                       2
     Case 2:19-cv-08583-VAP-FFM Document 16 Filed 12/17/19 Page 3 of 4 Page ID #:64




 1    to stay the civil action until the criminal case or the likelihood of a criminal case is
 2    ended”).
 3          A related federal criminal prosecution is pending against claimant Darin Flashberg
 4    entitled U.S. v. Darin Flashberg, et al, 2:19-cr-00209-JAK. The criminal trial is
 5    currently scheduled for July 7, 2020. The criminal case and the instant civil forfeiture
 6    case arise out of the same facts and will involve many of the same issues of fact and law,
 7    and judicial economy will be served by staying this action.
 8          The parties stipulate and agree that good cause exists to stay the civil forfeiture
 9    action in this matter pursuant to 18 U.S.C. § 981(g)(1) and (g)(2) because discovery in
10    the civil proceeding may require claimant Darin Flashberg to waive his Fifth
11    Amendment privileges against self-incrimination concerning matters involved in the
12    related criminal case in order to contest the forfeiture. The parties also stipulate that
13    claimant Darin Flashberg has standing to assert a claim in this civil forfeiture
14    proceeding.
15          The parties further stipulate and agree that claimant Leanne Flashberg—who is
16    not a defendant in the Darin Flashberg criminal proceeding—would be prejudiced and
17    adversely affected in her ability to contest the seizure of the defendant bank funds if her
18    husband Darin Flashberg is unable to participate in discovery because of his invocation
19    of his Fifth Amendment rights.
20          Any stay of this civil forfeiture case does not preclude claimants from seeking to
21    negotiate a resolution of the civil forfeiture claims with the government while the claim
22    is stayed. The parties further agree that any party may move to vacate the stay at any
23    time prior to the conclusion of the related federal criminal prosecution if it demonstrates
24    good cause to do so.
25          The parties request that the Court relieve claimants of their obligation to file an
26    answer to the complaint while this matter is stayed. Claimants agree to file an answer to
27    the complaint within 21 days of entry of an order lifting the stay.
28    ///
                                                    3
     Case 2:19-cv-08583-VAP-FFM Document 16 Filed 12/17/19 Page 4 of 4 Page ID #:65




 1          The government proposes that it file reports regarding the status of the criminal
 2    investigation commencing on March 16, 2020 and every 90 days thereafter to enable the
 3    Court to monitor the status of this matter.
 4     Dated: December 16, 2019                     Respectfully submitted,
 5                                                  NICOLA T. HANNA
                                                    United States Attorney
 6                                                  BRANDON D. FOX
                                                    Assistant United States Attorney
 7                                                  Chief, Criminal Division
                                                    STEVEN R. WELK
 8                                                  Assistant United States Attorney
                                                    Chief, Asset Forfeiture Section
 9                                                  Assistant United States Attorney
                                                    Asset Forfeiture Section
10
11                                                     /s/
                                                    BRENT A. WHITTLESEY
12                                                  Assistant United States Attorney
13                                                  Attorneys for Plaintiff,
                                                    United States of America
14
15
16     Dated: December_16, 2019                     HUNTON ANDREWS KURTH LLP
17
                                                      /s/
18                                                  ANN MARIE MORTIMER, ESQ.
19                                                  Attorneys for Claimants,
                                                    DARIN FLASHBERG
20                                                  LEANNE FLASHBERG
21
22
23
24
25
26
27
28
                                                      4
